Citation Nr: 1628648	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a total disability rating on an extraschedular basis for individual unemployability as a result of service-connected disabilities (TDIU) prior to February 1, 2015.

2. Entitlement to a TDIU since February 1, 2015.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  Although the issues of entitlement to a rating in excess of 20 percent for a right total knee arthroplasty and entitlement to a compensable rating for right ear hearing loss were addressed in an April 2015 supplemental statement of the case, as the Veteran only appealed the issue of TDIU during his December 2015 Board hearing, the remaining issues are not currently on appeal and will not be addressed. 

The issue of entitlement to a TDIU prior to February 1, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since February 1, 2015, the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 





CONCLUSION OF LAW

Since February 1, 2015, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.341, 4.16(a), 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in his October 2010 application for increased compensation based on unemployability he asserts his service connected disabilities prevent him from securing or following substantially gainful employment.  He notes he worked for the Portland express as a truck driver beginning in January 1990 and last worked in January 2002.  He became too disabled to work in January 2008.  He completed high school and did not have any other education or training before becoming too disabled to work.  He elaborated in his December 2105 hearing that he was employed as truck driver for 32 years.  He did local deliveries on 18 wheeler trucks.  He left his job in 2002 because his doctors told him he could not drive a tractor trailer anymore.  His representative pointed out that primarily his disabilities were associated with his leg and he should be granted a TDIU back to 2002.  The Veteran also notes he had a lot of back pain and his wife commented that he could hardly get out of bed.  He also asserted he was awarded social security due to his disabilities around 2002 or 2003.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection has been established for tender scars (10 percent), right femur mid shaft femur fracture (20 percent), degenerative joint disease of the right knee (10 percent), lumbar spine condition (10 percent), ankle strain (10 percent), tinnitus (10 percent), and right ear hearing loss (noncompensable) for a combined evaluation of 50 percent since June 25, 2010.  From December 9, 2013, to February 1, 2015, the RO discontinued the Veteran's 10 percent rating for degenerative joint disease of the right knee and granted a 100 percent rating for right knee total arthroplasty.  Since February 1, 2015, the RO reduced the Veteran's right knee total arthroplasty rating to 30 percent for a combined evaluation of 60 percent.  

For the period since February 1, 2015, the Board finds the Veteran's combined ratings for disabilities from a common etiology (right femur) result in a combined 60 percent rating.  Thus, the Veteran meets the schedular TDIU criteria.  

The evidence of record reflects that during his May 2011 VA joints examination, the Veteran reported he retired in 2002 due to back problems.  The examiner opined that the effects of the Veteran's service connected back disability on his usual occupation and resulting work problems were he needed to be assigned different duties and his effects on occupational activities included decreased mobility and pain.  

A June 2011 VA treatment record notes the Veteran presented for evaluation of his bilateral knee discomfort, but he had "some other issues regarding his back which actually make his longer walking or prolonged sitting difficult."  A July 2011 statement from Dr. B.S. notes the Veteran was unemployable due to his service connected injuries.  

The Veteran was afforded another VA joints examination in September 2011, in which he reported he retired as a truck driver due to back problems.  The examiner opined that the Veteran's right ankle degenerative joint disease and right knee severe osteoarthritis caused significant effects on his usual occupation to include decreased mobility, problems with lifting and carrying, and pain.  The Veteran should be assigned different duties.  The examiner also opined that the Veteran was unable to secure and maintain gainful employment most likely caused by or a result of his service connected disabilities.  The examiner explained that the Veteran "was unable to pass his physical exam due to his current back condition.  Additionally his right hip, knee, and ankle pain prevents him from being able to secure work in a physical work environment.  Because of his current medical conditions he is unable to secure and maintain work even in a sedentary work environment."  

A September 2011 VA addendum medical opinion notes the Veteran would be unable to perform physical employment due to his degenerative joint disease of the right hip, degenerative joint disease of the right knee, compression fracture of the T11, and his right ankle strain.  Also, "sedentary employment would also be very difficult based on T11 compression fx [fracture] and residual low back pain."

The Veteran was afforded another VA examination in March 2015, in which the examiner opined that the Veteran's service connected conditions, including his residuals of a right total knee replacement, "do not render the veteran unemployable for sedimentary [sic] employment."  The examiner explained that due to his service-connected right total knee replacement, ankle, and right femur, he was unable to perform repetitive motions with the lower extremity "such as pushing repetative [sic] on foot controls," but was capable of sedentary employment in a sitting position.  Due to his service-connected back disability, he was "capable of sedimentary [sic] employment in a sitting position but must change sitting positions every 20 minutes."  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities warrant a grant of TDIU on a schedular basis for the period from February 1, 2015.  Indeed, a July 2011 statement from Dr. B.S. notes the Veteran was unemployable due to his service-connected injuries, a September 2011 VA examiner opined that the Veteran was unable to secure and maintain gainful employment most likely caused by or a result of his service-connected disabilities, and a September 2011 VA addendum medical opinion notes the Veteran would be unable to perform physical employment due to his degenerative joint disease of the right hip, degenerative joint disease of the right knee, compression fracture of the T11, and his right ankle strain and "sedentary employment would also be very difficult based on T11 compression fx [fracture] and residual low back pain."  Also, a March 2015 VA examiner found that due to the Veteran's service-connected back condition, he was "capable of sedimentary [sic] employment in a sitting position but must change sitting positions every 20 minutes," and he was unable to perform repetitive motions with the lower extremity "such as pushing repetative [sic] on foot controls."  Considering the Veteran's sole work experience consists of driving 18-wheelers, it is hard to see how he could continue such work with limitations on performing repetitive motions with the right leg and needing to change from a sitting position on a frequent basis.  While he may be able to work in a sedentary capacity, he has absolutely no experience or education that would qualify him for such a job.  
 
Therefore, for the period since February 1, 2015, the Board finds the criteria for TDIU has been met. 


ORDER

The claim of entitlement to a TDIU for the period since February 1, 2015, is granted.  

REMAND

The Veteran also claims entitlement to a TDIU for the period prior to February 1, 2015.  

For the period from December 9, 2013, to February 1, 2015, the Board notes that the Veteran has been awarded a total schedular disability rating for his service-connected right knee total arthroplasty.  The Board observes that it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App 280 (2008).  The Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

In particular, in Bradley, the Court observed that, if the Veteran were granted TDIU based on other disabilities, in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation, which would result in a rate of compensation above the rate provided for 100 percent disability.  

Prior to December 9, 2013, the Veteran did not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  Indeed, the Veteran is service-connected for tender scars (10 percent), right femur mid shaft femur fracture (20 percent), degenerative joint disease of the right knee (10 percent), lumbar spine condition (10 percent), ankle strain (10 percent), tinnitus (10 percent), and right ear hearing loss (noncompensable) for a combined evaluation of 50 percent.  Consequently, the remaining question is whether, for the period prior to February 1, 2015, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2015).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, supra; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).

As noted above, a May 2011 VA examiner found the effects of the Veteran's service-connected back disability on his usual occupation and resulting work problems were he needed to be assigned different duties and his effects on occupational activities included decreased mobility and pain.  A July 2011 statement from Dr. B.S. notes the Veteran was unemployable due to his service connected injuries, and a September 2011 VA examiner opined that the Veteran was unable to secure and maintain gainful employment most likely caused by or a result of his service-connected disabilities.  The examiner explained that the Veteran "was unable to pass his physical exam due to his current back condition.  Additionally his right hip, knee, and ankle pain prevents him from being able to secure work in a physical work environment.  Because of his current medical conditions he is unable to secure and maintain work even in a sedentary work environment."  Also, a September 2011 VA addendum medical opinion notes the Veteran would not be able to perform physical employment due to degenerative joint disease of the right hip, degenerative joint disease of the right knee, compression fracture of the T11, and his right ankle strain. "[S]edentary employment would also be very difficult based on T11 compression fx [fracture] and residual low back pain."

Under these circumstances, the matter of a TDIU prior to February 1, 2015, should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Also, as the Veteran stated in his December 2015 Board hearing that he was receiving social security disability from the Social Security Administration (SSA), but such records have yet to be requested, the Board notes if such records exist, they could have a dispositive effect on the Veteran's TDIU claim.  Therefore, VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159(c)(2).  Therefore, the RO should make reasonable attempts to obtain the SSA records until it determines that the records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. First, attempt to obtain any outstanding records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

2. Only after obtaining the records from SSA, to the extent they are available, then, refer the matter of a TDIU prior to February 1, 2015, to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

3. After completing the above and any other necessary development, readjudicate the claim for a TDIU prior to February 1, 2015.  The RO cannot dismiss as moot the claim for TDIU for the time period during which the Veteran had a 100 percent rating following knee replacement (December 2013 through January 2015), but must consider the claim under caselaw such as Bradley v. Peake, 22 Vet. App 280 (2008).  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


